DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 7, is “a slab is produced by supplying a molten metal to the molten metal storage section and forming and growing a solidified shell on each circumferential surface of the pair of cooling rolls” in lines 14-16 the same as or different from “produces a slab by supplying a molten metal to the molten storage section...and forming and growing a solidified shell on each circumferential surface of the pair of cooling rolls” in lines 5-7? For the purposes of examination, the Examiner will be treating them as the same.
In claim 7, is “a molten metal storage section” in line 5 the same as or different from “a molten metal storage section” established in line 2? Similarly, is “a pair of rotatable cooling rolls” in line 6 the same as or different from “a pair of rotatable cooling rolls” as established in line 2? Similarly, is “a pair of side weirs” in line 6 the same as or different from “a pair of side weirs” as established in line 3? For the purposes of examination, the Examiner will be treating all these limitations as being the same.
In claim 8, is “produces a slab is produced by supplying a molten metal to a molten metal storage section formed by a pair of rotatable cooling rolls and a pair of side weirs, and forming and growing a solidified shell on each circumferential surface of the pair of cooling rolls” in lines 7-9 the same as or different from “producing a slab, the method comprising: supplying a molten metal to the molten storage section including a pair of rotatable cooling rolls that rotate and a pair of side weirs; and forming and growing a solidified shell on each circumferential surface of the pair of cooling rolls” in lines 1-5? For the purposes of examination, the Examiner will be treating them as the same.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, and 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuya et al. (JP 03-066450 A, listed in the IDS filed 1 April 2021; hereinafter “Furuya”; using Applicant’s submitted English machine translation), in view of Goettsch et al. (US 2016/0221079; hereinafter “Goettsch”).
Regarding claim 1, Furuya teaches a scum adsorbing member (partition plate 5, 6, see Figs. 1-2; see p. 2), comprising:
a refractory containing a refractory metal oxide (Al-2O3, see p.2).
Furuya is silent to wherein the scum adsorbing member has 15% by volume or more and 70% by volume or less of pores.
Goettsch teaches a porous ceramic filter 224. The porosity of the porous ceramic filter 224, in combination with pore size, determines the difficulty in passing the molten metal 100 through the porous ceramic filter 224. Porosity, also known as void fraction, is a measure of the void or “empty” spaces in a material, and is a fraction of the volume of voids over the total volume, between 0 and 1, or as a percentage between 0 and 100%. In general, with thickness and pore size being equal, the lower the porosity, the more resistance the molten metal 100 experiences passing through the porous ceramic filter 224. In this example, if the porosity is too low flow of the molten metal 100 is unnecessary constricted, while a porosity which is too large allows deleterious inclusions to pass through. The porous ceramic filter 224 captures inclusions such as deleterious oxides transferred from the dip well bath by obstructing their path and causing them to become captured in the cellular structure of the porous ceramic filter 224 (see [0030]). Therefore, the porosity is a result effective variable.
In view of Goettsch’s teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the scum absorbing member of Furuya to include wherein the scum adsorbing member has 15% by volume or more and 70% by volume or less of pores because where the general conditions of a claim are disclosed in the prior art, as taught by Goettsch, it is not inventive to discover the optimum or workable ranges of porosity by routine experimentation. See MPEP §2144.05(II).
Regarding the preamble (e.g., provided in a twin roll continuous casting device which produces a slab by supplying a molten metal to a molten metal storage section formed by a pair of rotatable cooling rolls and a pair of side weirs, and forming and growing a solidified shell on each circumferential surface of the pair of cooling rolls, so that a part of the scum adsorbing member is immersed in the molten metal storage section), Applicant is reminded that if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. See MPEP §2111.02(II).

Regarding claim 2, the combination of Furuya and Goettsch teaches wherein the scum adsorbing member its attached to a reinforcing member (Furuya: see Fig. 2(a) - the scum adsorbing member (equated to partition plate 5, 6) is attached to a reinforcing member (equated to frame 11, 12); see p. 2).


Regarding claim 4, the combination of Furuya and Goettsch teaches wherein the refractory metal oxide is at least one, or two or more selected from the group consisting of Al2O3 (Furuya: see p. 2).

Regarding claim 5, the combination of Furuya and Goettsch teaches pore size is a result effective variable (Goettsch: see [0029]), and so it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include wherein an average pore size of the pores is 10 µm or more and less than 50 µm because where the general conditions of a claim are disclosed in the prior art, as taught by the combination of Furuya and Goettsch, it is not inventive to discover the optimum or workable ranges of porosity by routine experimentation. See MPEP §2144.05(II).

Regarding claim 6, the combination of Furuya and Goettsch teaches porosity is a result effective variable (Goettsch: see [0030]), and so it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include wherein the scum adsorbing member has 20% by volume or more and 50% by volume or less of pores because where the general conditions of a claim are disclosed in the prior art, as taught by the combination of Furuya and Goettsch, it is not inventive to discover the optimum or workable ranges of porosity by routine experimentation. See MPEP §2144.05(II).

Regarding claim 7, Furuya teaches a twin roll continuous casting device (see Fig. 2(b)) comprising: 
a molten metal storage section (see Fig. 2) including a pair of rotatable cooling rolls (cooling drums 3, 4, see Fig. 2; p. 2) and a pair of side weirs (side weir 7, 8, see Fig. 2); and 
a scum adsorbing member (partition plate 5, 6, see Figs. 1-2; see p. 2) provided in a twin roll continuous casting device, comprising:
a refractory containing a refractory metal oxide, (Al-2O3, see p.2).
Furuya is silent to wherein the scum adsorbing member has 15% by volume or more and 70% by volume or less of pores.
Goettsch teaches a porous ceramic filter 224. The porosity of the porous ceramic filter 224, in combination with pore size, determines the difficulty in passing the molten metal 100 through the porous ceramic filter 224. Porosity, also known as void fraction, is a measure of the void or “empty” spaces in a material, and is a fraction of the volume of voids over the total volume, between 0 and 1, or as a percentage between 0 and 100%. In general, with thickness and pore size being equal, the lower the porosity, the more resistance the molten metal 100 experiences passing through the porous ceramic filter 224. In this example, if the porosity is too low flow of the molten metal 100 is unnecessary constricted, while a porosity which is too large allows deleterious inclusions to pass through. The porous ceramic filter 224 captures inclusions such as deleterious oxides transferred from the dip well bath by obstructing their path and causing them to become captured in the cellular structure of the porous ceramic filter 224 (see [0030]). Therefore, the porosity is a result effective variable.
In view of Goettsch’s teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of Furuya to include wherein the scum adsorbing member has 15% by volume or more and 70% by volume or less of pores because where the general conditions of a claim are disclosed in the prior art, as taught by Goettsch, it is not inventive to discover the optimum or workable ranges of porosity by routine experimentation. See MPEP §2144.05(II).
Regarding the functional language (e.g., that rotate; which produces a slab by supplying a molten metal to a molten metal storage section formed by a pair of rotatable cooling rolls and a pair of side weirs, and forming and growing a solidified shell on each circumferential surface of the pair of cooling rolls, so that a part of the scum adsorbing member is immersed in the molten metal storage section; wherein a slab is produced by supplying a molten metal to the molten metal storage section and forming and growing a solidified shell on each circumferential surface of the pair of cooling rolls), the Examiner has considered it. However, the Applicant is reminded that apparatus claims are not limited by the function they perform, as per MPEP §2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. As the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably expected to be able to perform the claimed functionalities. Furthermore, Applicant is reminded that apparatus claims are not limited by the material worked upon (e.g., molten metal), as per MPEP §2115.

Regarding claim 8, Furuya teaches a method of producing a slab, the method comprising:
supplying a molten metal to a molten metal storage section (molten metal pool 9, see Fig. 2; p. 2) including a pair of rotatable cooling rolls that rotate (cooling drums 3, 4, see Fig. 2; p. 2) and a pair of side weirs (side weirs 7, 8, see Fig. 2); 
forming and growing a solidified shell on each circumferential surface of the pair of cooling rolls (see Fig. 2 and p. 2), wherein 
a scum adsorbing member (partition plate 5, 6, see Figs. 1-2; see p. 2)  provided in a twin roll continuous casting device (see Fig. 2) which produces a slab (see Fig. 2) by supplying a molten metal to a molten metal storage section (molten metal pool 9, see Fig. 2; p. 2) formed by a pair of rotatable cooling rolls (cooling drums 3, 4, see Fig. 2) and a pair of side weirs (side weirs 7, 8, see Fig. 2), and forming and growing a solidified shell on each circumferential surface of the pair of cooling rolls (see p. 2), so that a part of the scum adsorbing member is immersed in the molten metal storage section (see Fig. 2), comprising:
a refractory containing a refractory metal oxide (Al-2O3, see p.2).
Furuya is silent to wherein the scum adsorbing member has 15% by volume or more and 70% by volume or less of pores.
Goettsch teaches a porous ceramic filter 224. The porosity of the porous ceramic filter 224, in combination with pore size, determines the difficulty in passing the molten metal 100 through the porous ceramic filter 224. Porosity, also known as void fraction, is a measure of the void or “empty” spaces in a material, and is a fraction of the volume of voids over the total volume, between 0 and 1, or as a percentage between 0 and 100%. In general, with thickness and pore size being equal, the lower the porosity, the more resistance the molten metal 100 experiences passing through the porous ceramic filter 224. In this example, if the porosity is too low flow of the molten metal 100 is unnecessary constricted, while a porosity which is too large allows deleterious inclusions to pass through. The porous ceramic filter 224 captures inclusions such as deleterious oxides transferred from the dip well bath by obstructing their path and causing them to become captured in the cellular structure of the porous ceramic filter 224 (see [0030]). Therefore, the porosity is a result effective variable.
In view of Goettsch’s teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Furuya to include wherein the scum adsorbing member has 15% by volume or more and 70% by volume or less of pores because where the general conditions of a claim are disclosed in the prior art, as taught by Goettsch, it is not inventive to discover the optimum or workable ranges of porosity by routine experimentation. See MPEP §2144.05(II).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Furuya and Goettsch as applied to claim 2 above, and further in view of Fukuda et al. (JP S63115667 A, hereinafter "Fukuda"; listed in the IDS filed 1 April 2021; using Applicant's submitted English machine translation).
Regarding claim 3, the combination of Furuya and Goettsch is silent to wherein the scum adsorbing member includes a porous sheet including a ceramic fiber.
Fukuda teaches it is known to use a net like cloth consisting of glass fiber containing SiO-2 to facilitate in slag removal on the surface of a molten metal (see abstract).
In view of Fukuda’s teachings, it would have been obvious to modify the member of the combination of Furuya and Goettsch to include wherein the scum adsorbing member includes a porous sheet including a ceramic fiber, as taught by Fukuda, because it is known to utilize a porous sheet including a ceramic fiber to facilitate in the removal of slag on the surface of a molten metal.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN HA whose telephone number is (571)270-5934. The examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458	. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.S.H/Examiner, Art Unit 1735                                                                                                                                                                                                        15 December 2022




/KEVIN P KERNS/Primary Examiner, Art Unit 1735